United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, FEDERAL
)
BUREAU OF PRISONS, Mendota, CA, Employer )
__________________________________________ )
L.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1764
Issued: December 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 14, 2017 appellant filed a timely appeal from a March 2, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated September 27, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 2, 2015 appellant, then a 52-year-old correctional counselor, filed a
traumatic injury claim (Form CA-1), alleging that, while leaving Chow Hall and walking to a
1

5 U.S.C. § 8101 et seq.

scheduled evening training session on September 1, 2015 she felt dizzy, nauseated, and
experienced chest pain. She did not stop work.
Appellant was treated in the emergency room of Sierra Vista Regional Medical Center by
Dr. Joseph Robinson, Board-certified in emergency medicine, for a sudden onset of epigastric
pain while at Camp San Luis for training. Dr. Robinson diagnosed radiating pain in the
epigastric area. He discharged appellant in good condition.
In a September 16, 2015 letter, OWCP advised appellant to submit additional
information including a comprehensive medical report from her treating physician which
included a reasoned explanation as to how the specific work factors or incidents identified
by appellant had contributed to her claimed injury.
In a September 24, 2015 statement, appellant indicated that on September 1, 2015 she
attended employing establishment Crisis Management Training as part of the crisis support team.
Her class was instructed to assemble and build a canvas tent similar to a medium military tent
from its original box as a team building exercise. Appellant indicated that while assembling the
tent outside she was holding the outer edges with both hands and lifted and pulled the tent up to
her chest and then over her head and held it overhead for over 15 minutes. She subsequently
attended additional classes and headed to Chow Hall where she became dizzy, nausea, and felt
pressure in the middle of her chest. Appellant was treated in the medical clinic and then
transported by ambulance to an emergency room. She believed that her chest injury was caused
by holding, tugging, and pulling the weight of the tent above her head.
Appellant submitted employing establishment medical records dated September 1, 2015
prepared by a health care provider, with an illegible signature, who noted that appellant
presented with chest pressure, dizziness, shortness of breath, and nausea. She reported sitting at
a dinner table when her symptoms began. The health care provider diagnosed chest pain and
appellant was given two nitroglycerin tablets and taken to the emergency room by ambulance.
Also submitted were September 1, 2015 county emergency medical services and
ambulance records which noted that appellant reported eating when she had a sudden onset of
dizziness, nausea, and upper epigastric pain. Appellant’s medical history was significant for
lupus. She was diagnosed with abdominal pain, nausea, and chest pain.
Appellant submitted additional September 1, 2015 emergency room records from
Dr. Robinson, who treated her for pain in the anterior chest, lower parasternal region, with an
onset during eating. Laboratory test results were normal. Dr. Robinson diagnosed chest pain
with somatic features with no indication of myocardial ischemia or other serious etiology.
Appellant was discharged. In an October 14, 2015 addendum, Dr. Robinson noted that appellant
was treated on September 1, 2015 for chest pain and that his findings were consistent with chest
wall pain. He indicated that at the time of his initial evaluation he did not have information
available regarding physical activity which may have led to appellant’s presentation. Appellant
furnished information about her activity before the onset of pain. She reported being engaged in
an extended period of physical activity supporting a tent which was being assembled by
members of her team and her symptoms began later after this activity. Dr. Robinson advised that
documentation indicated that appellant had chest wall tenderness with reproduction of her

2

symptoms. He noted that diagnostic studies revealed no evidence of a visceral source for pain.
Dr. Robinson opined that the history appeared consistent with a likely cause of her chest wall
pain for which he evaluated and treated appellant. He opined that it “was likely” that her activity
involving the tent assembly was the cause of her chest wall pain.
In an October 20, 2015 decision, OWCP denied the claim finding that appellant failed to
submit medical evidence establishing that a medical condition was diagnosed in connection with
the accepted work incident. It concluded, therefore, that she had not met the requirements to
establish an injury as defined by FECA.
On November 17, 2015 appellant requested an oral hearing before an OWCP hearing
representative which was held on July 13, 2016.
In an undated statement, appellant indicated that she believed she has submitted all
supporting documentation for her claim. Additional evidence submitted included a Crisis
Management Training authorization form dated July 23, 2015, which noted authorization to
attend training from September 1 to 3, 2015. An employee training roster noted that appellant
was in attendance.
Appellant submitted an authorization for examination (Form CA-16) from Dr. Robinson
dated October 14, 2015 who noted that she reported developing nausea, dizziness, and chest pain
after a day of training. Dr. Robinson noted findings of anterior chest tenderness and diagnosed
chest wall pain. He checked a box marked “yes” that appellant’s condition was caused or
aggravated by an employment activity.
In a September 27, 2016 decision, an OWCP hearing representative affirmed the decision
dated October 20, 2015.
Appellant requested reconsideration in an undated statement received on
December 6, 2016. She noted submitting evidence regarding her diagnosed systemic lupus
erythematosus in connection with her diagnosed chest wall pain which had occurred before the
September 1, 2015 incident. Appellant noted that she was treated on March 14, 2009 for chest
pain, trouble breathing, dizziness, and feeling faint due to excess swimming. She was treated for
symptoms of a heart attack.2 Appellant noted symptoms of a heart attack, which were similar to
those she experienced on September 1, 2015. She requested that her case be reviewed by a
rheumatologist who was familiar with lupus and who could understand how the tent training
exercise would have caused her chest wall injury. Appellant related being diagnosed with lupus
in 1989 and advised that it was a chronic, autoimmune condition that can cause pulmonary
inflammation which results in chest pain. She advised that the diagnosed chest wall pain or
musculoskeletal chest pain was related to the muscles and bones of the chest wall. Appellant
indicated that the only strenuous activity she participated in was the military tent training
exercise. She reported that she had prior emergency room visits with chest wall pain due to
strenuous movement in her upper body in conjunction with her diagnosed lupus. Appellant

2

Appellant referenced medical records from the March 14, 2009 hospital visit. However, the records were not in
the file before the Board on appeal.

3

submitted employing establishment medical records from September 1, 2015, previously of
record.
Appellant submitted a note from Dr. Himmat S. Gill, a Board-certified rheumatologist,
dated August 1, 2016, who noted that she was under his care for systemic lupus which was
stabilized with medication.
In a March 2, 2017 decision, OWCP denied appellant’s request for reconsideration as the
evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
OWCP denied appellant’s claim because she failed to submit sufficient evidence
establishing that an injury causally related to the accepted work incident. Thereafter, it denied
her reconsideration request, without conducting a merit review.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She submitted an undated statement in which she sought to
explain the relationship between her lupus, chest wall pain, and the accepted work incident on
September 1, 2015. Appellant requested that her case be reviewed by a rheumatologist who was
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b).

4

familiar with lupus. However, this statement does not show a legal error by OWCP nor does it
provide a new and relevant legal argument. The underlying issue in this case is whether
appellant submitted sufficient medical evidence establishing that an injury causally related to the
accepted September 1, 2015 employment incident. That is a medical issue which must be
addressed by relevant new medical evidence.6 However, appellant did not submit any pertinent
new and relevant medical evidence in support of her claim.
Appellant submitted employing establishment medical records from September 1, 2015.
However, this evidence is duplicative of evidence previously submitted and considered by
OWCP in its earlier decisions dated October 20, 2015 and September 27, 2016. Evidence that
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.7 Therefore, these reports are insufficient to require
OWCP to reopen the claim for a merit review.
Appellant also submitted an August 1, 2016 note from Dr. Gill who advised that she was
under his care for systemic lupus which was stable. While this report is new to the record, it is
not relevant to the issue for which OWCP denied appellant’s claim, the failure to establish that
an injury was causally related to the accepted work incident.8 Dr. Gill’s report does not address
causal relationship between appellant’s condition and the accepted September 1, 2015
employment incident. The submission of evidence that does not address the particular issue
involved does not constitute a basis for reopening a case.9 Therefore, this document does not
constitute a basis for reopening appellant’s claim.10
On appeal appellant asserts that her claim was improperly denied because the emergency
room physician failed to provide the correct diagnosis and noted only “chest wall pain” which
was not a diagnosis but a symptom. She asserted that the emergency room physician did not
know the physical exercise she performed September 1, 2015 that she believed caused her
condition. As explained, the Board does not have jurisdiction over the merits of the claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
8

See R.B., Docket No. 16-0345 (issued April 21, 2016).

9

M.M., Docket No. 10-224 (issued October 6, 2010).

10

See W.D., Docket No. 09-658 (issued October 22, 2009) (causal relationship is a medical issue).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

